SEVENTH AMENDMENT OF LEASE THIS SEVENTH AMENDMENT OF LEASE, (this "Amendment") made as of the day of June, 2008 (sometimes referred to as the "date hereof"), by and between ONE PENN PLAZA LLC, a New York limited liability company, having an office c/o Vornado Office Management LLC, 888 Seventh Avenue, New York, New York 10019 ("Landlord"), and BROADPOINT SECURITIES GROUP, INC., a New York corporation with an address at One Penn Plaza, New York, New York 10119, Attention: Laurence Mascera ("Tenant"). W I T N E S S E T H: WHEREAS, by Agreement of Lease, dated as of March 21, 1996 (the "Original Lease"), Landlord’s predecessor-in-interest, Mid-City Associates ("Mid-City") did demise and let unto First Albany Companies, Inc. ("FAC"), and FAC did hire and take from Mid-City the entire forty-second (42nd) floor as more particularly identified in the Original Lease (the "42nd Floor Premises"), of the building known as and by the street address of One Penn Plaza, New York, New York (the "Building"); WHEREAS, by a Lease Modification Agreement, dated as of June 17, 1996 and a Second Lease Modification Agreement, dated as of July 12, 1996, and as more particularly provided in such amendments, Landlord leased to Tenant (x) a portion of the forty-first (41st) floor of the Building, as more particularly identified therein (the "First 41st Floor Premises") and (y) a portion of the fortieth (40th) floor of the Building, as more particularly shown on Exhibit "C" attached hereto and made a part hereof and identified thereon as Spaces "A", "B", "C" and "D" (collectively, the "Original 40th Floor Premises"); WHEREAS, Landlord succeeded to Mid-City’s interest in the Building; WHEREAS, pursuant to a Third Amendment of Lease, dated December 1, 1999, and as more particularly provided therein, Landlord leased to Tenant an additional portion of the forty-first (41st) floor of the Building (together with the First 41st Floor Premises, the "41st Floor Premises"); WHEREAS, Landlord and Tenant entered into a Fourth Amendment of Lease, dated as of August 1, 2000; WHEREAS,Landlord and Tenant entered into a Fifth Amendment of Lease, dated as of December 19, 2003 (the "Fifth Amendment"), and a Sixth Amendment of Lease (the "Sixth Amendment"), dated as of September 30, 2004 (the Original Lease, as heretofore amended, the "Lease"), regarding the subleasing by Tenant to Wiener Realty Management, LLC ("Wiener") of certain portions of the Original 40th Floor Premises, including Space "A" and Space "D", but excluding Space "B" and Space "C"; WHEREAS, as used herein, (i) the term "Expiring Premises" shall meancollectively, (x) Space "A" and Space "D" comprising a part of the Original 40th Floor Premises, as more particularly identified on Exhibit "C" attached hereto and made a part hereof and (y) the 41st Floor Premises, (ii) the term "40th Floor Premises" shall mean collectively, Space "B" and Space "C" comprising a part of the Original 40th Floor Premises, as more particularly identified on Exhibit "C" attached hereto and made a part hereof , and (iii) the terms "Premises" and "demised premises" as used herein and in the Lease shall mean, (x) prior to the Effective Date (as hereinafter defined), collectively, the 42nd Floor Premises, the Original 40th Floor Premises and the 41st Floor Premises; and (y) from and after the Effective Date, collectively, subject to Paragraph 2 hereof, the 40th Floor Premises and the 42nd Floor Premises; WHEREAS, FAC changed its name to Broadpoint Securities Group, Inc.; and WHEREAS, Landlord and Tenant desire to modify the Lease to extend the term thereof and otherwise modify the Lease as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants contained herein, and of the sum of Ten Dollars ($10.00) paid by Tenant to Landlord, and for other good and valuable consideration, the mutual receipt and legal sufficiency of which are hereby acknowledged, the parties hereto, for themselves, their legal representatives, successors and assigns, hereby agree as follows: 1.Definitions.All capitalized terms used herein shall have the meanings ascribed to them in the Lease, unless otherwise defined herein. 2.Lease Term.The term of the Lease, with respect to the 40th Floor Premises and the 42nd Floor Premises only, is hereby extended on all of the same terms and conditions set forth in the Lease, as hereinafter modified, so that the term of the Lease shall expire at 11:59 PM on March 31, 2021 (the "New Expiration Date"), unless it shall sooner expire pursuant to any of the terms, covenants or conditions of the Lease, as amended by this Amendment, or pursuant to law.Accordingly, from and after the date hereof, the New Expiration Date shall be deemed to be the expiration of the term of the Lease (as such words are used in the Lease, as amended hereby) for all purposes of the Lease, as amended hereby. Notwithstanding the foregoing provisions of this Paragraph 2 to the contrary, in addition to Landlord’s termination right under Paragraph 3(H) hereof, Tenant shall have the right to terminate the Lease, with respect to the 40th Floor Premises only, effective on the last day of any month, without payment or penalty, by giving Landlord at least sixty (60) days' prior notice of the date on which the Lease (as amended hereby), with respect to the 40th Floor Premises only, shall terminate and on the date specified in such notice, the Term of the Lease shall expire with respect to the 40th Floor Premises only, and the provisions of Article 18 shall be applicable to the 40th Floor Premises.The date on which the Lease terminates in respect of the 40th Floor Premises (whether pursuant to this Paragraph 2 or otherwise) is sometimes referred to herein as the "40th Floor Premises Termination Date"). On the original expiration of the term of the Lease which is October 31, 2008 (the "Expiring Premises Expiration Date"), the term of the Lease shall expire with respect to the Expiring Premises only, and the provisions of Article 18 shall be applicable thereto; provided, however, that as to the portion of the Expiring Premises located on the 40th floor of the Building (i.e., Spaces "A" and "D"), from and after the Expiring Premises Expiration Date, Tenant shall have no further obligation to Landlord in respect thereof (including, without limitation, any obligation arising from a holdover in Spaces "A" and "D" by Wiener, except to the extent such obligation accrued prior to the Expiring Premises Expiration Date; and provided, further, that as to the entire Expiring Premises (on the Expiring Premises Expiration Date), and as to the 40th Floor Premises (on the 40th Floor Expiration Date), Tenant shall have no obligation to remove any alterations thereto made by or for Tenant. 3.Modification of Lease:40th Floor Premises.With respect to the 40th Floor Premises only, from and after November 1, 2008 (the "Effective Date"), or such earlier date as may be specified herein, the Lease is modified and amended as follows: (A)The fixed annual rent (including the ERIF equal to $3.50 per rentable square foot as of the date hereof) shall be an amount equal to: (i)One Hundred Eighty-Five Thousand One Hundred Sixty-Six Dollars and No Cents ($185,166.00) per annum ($15,430.50 per month), for the period commencing on the Effective Date and ending on the day immediately preceding the fourth (4th) anniversary of the Premises Rent Commencement Date (as hereinafter defined), payable in advance in equal monthly installments at the times and in the manner provided in the Lease; (ii)One Hundred Ninety-Nine Thousand Seven Hundred Forty-Six Dollars and No Cents ($199,746.00) per annum ($16,645.50 per month), for the period commencing on the fourth (4th) anniversary of the Premises Rent Commencement Date and ending on the day immediately preceding the eighth (8th) anniversary of the Premises Rent Commencement Date, payable in advance in equal monthly installments at the times and in the manner provided in the Lease; and (iii)Two Hundred Fourteen Thousand Three Hundred Twenty-Six Dollars and No Cents ($214,326.00) per annum ($17,860.50 per month), for the period commencing on eighth (8th) anniversary of the Premises Rent Commencement Date and ending on the New Expiration Date, payable in advance in equal monthly installments at the times and in the manner provided in the Lease. (B)Section 27.04(b) of the Lease shall be modified as follows: (i)The date "March 1, 1996" set forth in the first paragraph thereof shall be deemed deleted each time it shall appear and the date "March 1, 2008" shall be deemed inserted in lieu thereof.The date "March 1, 1996" set forth in the third paragraph thereof shall be deemed deleted and the date "November 1, 2009" shall be deemed inserted in lieu thereof. (ii)Notwithstanding anything to the contrary in the second paragraph thereof, the parties acknowledge that the fixed annual rent for the 40th Floor Premises as set forth above in this Seventh Amendment includes ERIF of $3.50 per rentable square foot. (C)The term "base year" (as such term is defined in Section 46(a)(i) of the Lease) shall mean the calendar year 2009. (D)The term "base tax year" (as such term is defined in Section 46(a)(ii) of the Lease) shall mean the New
